Citation Nr: 0911900	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel




INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection for tinnitus. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In a February 2007 rating decision the RO denied service 
connection for tinnitus.  Although the February 2007 VA 
examiner diagnosed the Veteran with tinnitus, she determined 
that it was "not as likely as not" that his tinnitus was 
related to in-service noise exposure because the tinnitus did 
not occur often and on a regular basis.  An addendum from the 
examiner, dated in June 2007, noted that a questionnaire 
completed by the Veteran, and that he had responded that the 
frequency and severity of his tinnitus was sporadic, in short 
durations, and slight.

However, in his March 2007 notice of disagreement (NOD) and 
in his July 2007 Substantive Appeal (VA Form 9), the Veteran 
argues that the questions presented to him were deceptive 
and/or confusing.  He admitted that the "ringing" in his 
ears occurred "off and on."  He added that his problem with 
buzzing and humming sounds was different.  He stated that he 
experienced these problems with much greater frequency.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of serving in a field 
artillery unit and being in close proximity to 105mm 
Howitzers when they were fired.  He feels that his acoustic 
trauma is well-established.  The Board notes that the 
Veteran's service personnel file shows that he served as a 
cannoneer.

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran is service connected for bilateral 
hearing loss.  At the February 2007 VA examination, the 
Veteran was diagnosed with mild to severe sensorineural 
hearing loss bilaterally.  The fact that the Veteran has been 
diagnosed as having bilateral hearing loss and granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise- 
induced hearing loss.  Id.  With regard to the latter, the 
evidence of record reflects that the Veteran's hearing loss 
is noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner 
Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The February 2007 VA examination 
established that the Veteran's bilateral hearing loss is 
etiologically linked to his active service, and also noted 
that the Veteran had bilateral tinnitus.  The cited 
provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss, which the 
Veteran in this case has been diagnosed with.  Finally, the 
Board has determined that the Veteran's contentions that he 
has experienced tinnitus since service, and that he did not 
understand the difference between ringing, humming, and 
buzzing when asked about it in February 2007 examination, are 
competent and credible evidence upon which the Board may rely 
in making its decision.

The only evidence unfavorable to the claim for service 
connection in this case consists of the February 2007 VA 
medical examination report, and subsequent addendum, which 
states that the Veteran's tinnitus was not due to his 
military noise exposure because his tinnitus did not occur 
"often and on a regular basis."  However, the 
notwithstanding the aforementioned incongruity of relating 
the Veteran's hearing loss to acoustic trauma and not his 
tinnitus, the Board notes that "persistent" tinnitus is no 
longer a requirement for evaluating tinnitus under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  68 Fed. Reg. 25823, May 14, 
2003.  All that is now required is that the tinnitus is 
recurrent.  In this regard, the Veteran has consistently 
argued that his tinnitus is recurrent.  There is no evidence 
to contrary.

Thus, based on the February 2007 VA examination which 
established service connection for bilateral hearing loss, 
the provisions from The MERCK Manual noted above and the 
Veteran's statements, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  In other words, the Board 
finds, based on this record that the Veteran's tinnitus is as 
likely the result of his noise exposure in service or 
associated with his service-connected noise- induced 
bilateral hearing loss as it is the result of some other 
factor or factors.  Accordingly, the Board will resolve the 
benefit of the doubt in favor of the Veteran in this case as 
the law requires and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


